DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of the claims:  Claims 1-16 are currently pending.
Priority:  This application is a CON of 14/401,109 (11/13/2014, now US 10550397)
14/401,109 is a 371 of PCT/EP2013/059810 (05/13/2013)
and claims foreign priority to EP 12305529.5 (05/14/2012).
Election/Restrictions
Applicant presented new claims 11-16 to a method for producing a vector for mutasynthesis of tomaymycin analogous structures which the Examiner has determined to be to an invention that is independent and distinct from groups I and II detailed in the Requirement for Restriction dated 10/5/2020 as the methods have distinct steps and can be practiced with materially different products.  Thus, claims 11-16 are new group III.
Applicant's alternative election without traverse of Group III, claims 11-16, drawn to a method for producing a vector for mutasynthesis of tomaymycin analogous structures in the reply filed on 1/5/2021 is acknowledged.  
Applicant also elected the species of “SEQ ID NO: 2 and the combination of ORFs 4-22” stated as reading on claims 11-16 of the elected invention.  
Claims 1-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.  As claims 13-16 are to SEQ ID NO: 3, which differs from the elected species, these claims are hereby withdrawn.
As detailed in the following rejections, the generic claim encompassing the elected species was not found patentable.  Therefore, the provisional election of species is given effect, the examination is restricted to the elected species only, and claims not reading on the elected species are held withdrawn.  MPEP 803.02; Ex parte Ohsaka, 2 USPQ2d 1460, 1461 (Bd. Pat. App. lnt. 1987).  Accordingly, claims 1-10, 13-16 are hereby withdrawn.
Should applicant, in response to this rejection of the generic claim, overcome the rejection through amendment, the amended generic claim will be reexamined to the extent necessary to determine patentability.  See MPEP 803.02.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112:
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claims use the language of “tomamycin analogous structures” which has not been described with sufficient particularity such that one skilled in the art would recognize that the applicant had possession of the claimed invention at the time of filing. The claimed invention may be construed as including specific structures embraced by the claims for which there is an insufficient description.  In particular, “analogous structures” covers an unknown genus of structures that is not defined in the application and one of skill in the art would not know which structures are sufficiently close to be considered analogous.  The genus is considered to be extremely broad compared to the limited disclosure of products in Fig. 4B, D, 5A in the specification which does not rise to the level of what one of skill in the art would consider a "representative number of species" (MPEP 2163).  Thus, given the unknown, and substantial, variation within the genus, Applicant must describe a sufficient variety of species to reflect the variation within the genus. 
Similarly, the claims include a “DNA nucleic acid vector comprising the tomaymycin biosynthetic gene cluster of SEQ ID NO: 1 or 2, or a variant or fragment thereof, wherein the variant or fragment encodes proteins with at least 90% amino acid sequence identity to SEQ ID Nos: 4 to 22” which is not sufficiently described with respect to “variant or fragment thereof”.  Such a scope includes DNA nucleic acid vectors with an unknown and extremely broad scope which is only limited by a hypothetical sequence which “encodes” certain variable protein sequences.  Although applicant has provided some description of a variable sequence, the corresponding genus of vectors has not been described such that one of skill in the art would recognize that applicant possessed such a scope at the time of filing.  The genus is considered to be extremely broad compared to the limited disclosure of the one vector of SEQ ID NO: 3 in the specification which does not rise to the level of what one of skill in the art would consider a "representative number of species" (MPEP 2163).  Thus, given the unknown, and substantial, variation within the genus, Applicant must describe a sufficient variety of species to reflect the variation within the genus. 

Claims 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite.  
The claims use the language of “tomamycin analogous structures” which was not described or defined in the specification, does not have an accepted meaning in the art, and one skilled in the art would not know how to ascertain the metes and bounds of such language in the claims.  Although applicant has described structures such as in Fig. 4B, D, 5A in the specification, it is unclear whether these structures are included in the scope of “tomamycin analogous structures”.  Thus, the disclosure does not clearly define the metes and bounds of the claim such that one of ordinary skill in the art could determine whether they would infringe the claims.  See MPEP §2173.05(d).  The plain meaning of this term is vague and does not have any limit in scope.  In addition, one of skill in the art would not be able to determine what applicant intends to be the metes and bounds of the claims.  For example, one of ordinary skill in the art would not know if an analogous structure included only simple substitutions, changes to the ring system, changes in saturation, etc.  
Similarly, the claims include a “DNA nucleic acid vector comprising the tomaymycin biosynthetic gene cluster of SEQ ID NO: 1 or 2, or a variant or fragment thereof, wherein the variant or fragment encodes proteins with at least 90% amino acid sequence identity to SEQ ID Nos: 4 to 22” which one of skill in the art would find confusing and ambiguous with respect to “variant or fragment thereof”.  Such a scope includes DNA nucleic acid vectors with an unknown and extremely broad scope which is only limited by a hypothetical sequence which “encodes” certain variable protein sequences.  Although applicant has provided some description of a variable sequence, the corresponding genus of vectors has not been described such that one of skill in the art would be able to determine the metes and bounds of the claims considering the innumerable variations in the vector that could possibly encode variable protein sequences.  Thus, the disclosure does not clearly define the metes and bounds of the claim such that one of ordinary skill in the art could determine whether they would infringe the claims.  See MPEP §2173.05(d).  The essential inquiry pertaining to this requirement is whether the claims set out and circumscribe a particular subject matter with a reasonable degree of clarity and particularity. "As the statutory language of ‘particular[ity]' and 'distinct[ness]' indicates, claims are required to be cast in clear—as opposed to ambiguous, vague, indefinite—terms. It is the claims that notify the public of what is within the protections of the patent, and what is not." Packard, 751 F.3d at 1313.  The vague language of the claims require one of skill in the art to computationally experiment with variable SEQ ID Nos: 4 to 22 to determine which decodes to a variant or fragment such that the public is not on notice as to the metes and bounds of the claims in clear and unambiguous terms. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 11-12 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Li et al. (APPLIED AND ENVIRONMENTAL MICROBIOLOGY, May 2009, p. 2958–2963).
Li teaches a method of biosynthesis of the tomamycin analog, SJG-16, by providing 
Streptomyces achromogenes tomaymycin gene cluster, identified as orfX1, orfX2, and tomA-Q (see entire reference, particularly Table 1).  Li et al teach that their disclosed gene cluster encodes tomaymycin (see page 2958, right column-page 2959, left column), such that Li et al teach nucleic acids encoding proteins with the same function as that of applicant’s preferred claimed nucleic acids.   Regarding the expression vector, Li teaches a Streptomyces expression vector comprising S. achromogenes tomA (pUWL201b/tomA), demonstrating its function via a complementation assay (see page 2959, left column; FJ768957 page 2958, right column).  Thus, Li et al disclose an expression vector comprising nucleic acids meeting the requirement of constituting fragments with at least 90% sequence identity to SEQ ID Nos: 4 to 22, as required by claim 1.  Li et al further disclose that their expression vector (pUWL201b/tomA) provided tomA function in a mutant Streptomyces achromogenes strain in which tomA had been inactivated/deleted (see page 2959, left column).  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 11-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10550397. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent teaches the same expression vector (i.e. SEQ ID NO: 2) and a method for producing a cell with the expression vector in a manner that would anticipate the instant claims.  Furthermore, one of ordinary skill in the art producing an expression vector would find it obvious and routine to delete precursor gene for the purpose of mutasynthesis and arrive at the claimed invention.
Conclusion
The claims are not in condition for allowance.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H HAVLIN whose telephone number is (571)272-9066.  The examiner can normally be reached on 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/ROBERT H HAVLIN/Primary Examiner, Art Unit 1639